Citation Nr: 0311913	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-22 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability, including claimed as secondary to the veteran's 
service-connected residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to service connection for cervical 
osteoarthritis, which the veteran asserted as secondary to 
his service-connected residuals of a fractured left clavicle.  
The veteran perfected a timely appeal of this determination 
to the Board.

In February 2002, the veteran and his spouse, accompanied by 
the veteran's representative, offered testimony at a hearing 
held in Washington, DC, before the undersigned Veterans Law 
Judge (formerly referred to as a Member of the Board.

When this matter was initially before the Board in August 
2002, the Board determined further development was necessary.  
In April 2003 the Board notified the veteran that it was 
undertaking additional development of this claim, and later 
that same month, he was afforded a VA spine examination; the 
report of that examination has been associated with the 
claims folder.  

The April 2003 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Because the newly received evidence is favorable to the 
veteran, however, and in light of the following decision in 
which the Board grants service connection for degenerative 
disc disease at C4-C7 as well as osteoarthritis of the 
cervical spine, the Board will proceed with its decision 
without remanding the case to the RO because the veteran is 
not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board notes that regulations 
provide that where, as here, the Board grants the benefit to 
the veteran, no notice is required.  See 38 C.F.R. 
§ 20.903(b) (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for residuals of a 
fractured left clavicle since August 1, 1961, and effective 
January 30, 1998, his left shoulder arthritis has been 
evaluated as 20 percent disabling.

3.  The veteran has degenerative disc disease from C4-C7 as 
well as osteoarthritis of the cervical spine that is due to 
his service-connected residuals of a fractured left clavicle.


CONCLUSION OF LAW

Degenerative disc disease from C4-C7 and osteoarthritis of 
the cervical spine are proximately due to or the result of 
the veteran's service-connected residuals of a fractured left 
clavicle.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for cervical spine disability, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran was provided with VA examinations to determine 
the nature and extent of his cervical spine disability in 
September 1999 and April 2003.  In addition, in a December 
1999 addendum to the September 1999 examination report and in 
the April 2003 examination report, VA examiners offered 
opinions as to the etiology of the condition, and 
specifically, assessments regarding whether it was secondary 
to his service-connected residuals of a fractured left 
clavicle.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Further, the record contains a November 2001 private medical 
opinion addressing the etiology of the veteran's cervical 
spine arthritis, and in a March 2002 report, one of the 
veteran's treating VA physicians offered an opinion on this 
issue.  The record also contains voluminous VA and private 
outpatient and hospitalization records for the veteran's 
cervical spine disability.

The veteran and his representative have also been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In November 1999 and November 2002 letters, VA 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the extensive record on appeal, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran fractured his left clavicle during service, and 
in a February 1962 rating decision, the RO granted service 
connection for the veteran's left shoulder impairment as a 
residual of his in-service fractured left clavicle and 
assigned a noncompensable evaluation under Diagnostic Code 
5203.  In June 1998, the RO established service connection 
for the veteran's left shoulder arthritis and assigned a 20 
percent evaluation under Diagnostic Code 5201, effective 
January 30, 1998.  In November 1999, the veteran filed this 
claim seeking service connection for cervical spine 
disability, asserting that it was due to his service-
connected left shoulder disability.

The Board has reviewed the extensive post-service lay and 
medical evidence.  Because it is clear that the veteran has 
been diagnosed as having cervical spine arthritis and 
degenerative disc disease of the cervical spine, and since 
service connection is in effect for left shoulder impairment 
as a residual of his fractured left clavicle, in light of the 
veteran's contentions, the Board will focus its discussion to 
the evidence that concerns whether his cervical spine 
disability is related to his service-connected residuals of a 
fractured left clavicle.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

In his December 1999 addendum to the September 1999 
examination report, a VA physician opined that the veteran's 
cervical spine arthritis was not related to or a residual of 
his fractured left clavicle.  The Board observes, however, 
that an October 2000 VA outpatient treatment note reflects 
that the examiner attributed the veteran's cervical spine 
disability to his fracture of the left clavicle.  In 
addition, in a private November 2001 report, Barbara Short, a 
licensed practical nurse, attributed the veteran's 
degenerative joint disease and osteoarthritis of the cervical 
spine to his in-service fracture of the left clavicle.  
Further, in her March 2002 report, the veteran's treating 
primary care physician at the McGuire VA Medical Center 
reported that the veteran's neck disability was related to 
trauma sustained while in service.  

In light of the conflicting medical evidence, in August 2002, 
the Board determined further development was necessary, which 
specifically included affording the veteran a VA examination 
that was conducted by an examiner who reviewed the veteran's 
pertinent medical records.  That examination was conducted in 
April 2003, and in the April 2003 VA examination report, the 
VA examiner, after reviewing the veteran's claims folder and 
performing a physical examination, concluded that it was 
possible that the veteran's mild degenerative disc disease 
from C4-C7 and cervical spine arthritis was related to his 
service-connected residuals of a fractured left clavicle.

Following a careful review of the record, the Board finds 
that the evidence is at least in equipoise and thus supports 
the veteran's claim of service connection for cervical spine 
disability as secondary his service-connected residuals of a 
fractured left clavicle status.  In reaching this conclusion, 
Board acknowledges that the September 1999 VA examiner, in 
his December 1999 addendum, opined that it was not likely 
that the disability stemmed from the veteran's left shoulder 
problems.  The Board notes, however, that every other 
examiner who has offered an opinion on this question, both VA 
and private, has essentially indicated that it was likely 
that the veteran's degenerative disc disease of the cervical 
spine and cervical spine osteoarthritis were related to his 
residuals of a fractured left clavicle.  In light of the 
foregoing, service connection on a secondary basis, for 
degenerative disc disease from C4-C7, as well for 
osteoarthritis of the cervical spine, is warranted.  


ORDER

Service connection for degenerative disc disease from C4-C7, 
as well osteoarthritis of the cervical spine, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

